DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4, 6-12 and 14 are currently pending. Claims 8-12 are withdrawn. Claims 1-4, 6-7, and 14 are rejected.   

Terminal Disclaimer
The terminal disclaimers filed on Aug. 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Appl. Nos. 17/296,568 and 16/766,830 have been reviewed and is accepted.  The terminal disclaimers have been recorded.

Response to Amendment/Arguments
The Amendment filed Aug. 22, 2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

35 USC § 103 Rejection
The rejection of claims 1-4 and 6-7 under 35 USC 103, for being obvious over Dufour US 3,822,277 in view of Imai US 2011/0123510 A1 and in further view of Jacobsen US 2001/0049382 A1 as evidenced by ChemDraw, has not been overcome. Applicant argues the prior art does not teach the new claim limitation “wherein the topical composition provides an antimicrobial benefit when applied to an external surface of a human body.” This limitation describes an intended use of the claimed composition and the “antimicrobial benefit” resulting from the intended use. Since the intended use does not carry any structural limitations, it does not further limit the structure of the claimed composition. Likewise, the antimicrobial properties do not convey any structural limitations and do not further limit the composition. In fact, the properties of the composition are inherent in its structure. As evidence of inherency, see the specification, which states the “compound of formula I has been found to provide antimicrobial benefit when applied to the human skin through generation of AMPs” (p. 3, ll. 1-2). Therefore, the rejection is maintained.

Double Patenting Rejection
The provisional rejection of claims 1-2 and 6-7 for nonstatutory obvious double patenting over Appl. No. 17/296,568, and of claims 1-4 and 6-7 for nonstatutory obvious double patenting over Appl. No. 16/766,830 have been overcome by terminal disclaimer. The provisional rejections have been withdrawn. 

Election/Restrictions
Newly submitted claim 14 is directed to the invention of Group I, which is independent or distinct from Group II for reasons of record. Since Applicant previously elected Group I (claims 1-4 and 6-7), claim 14 is examined therewith.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 is drawn to the composition of claim 3, wherein “the ingredient is N-cyclopentyl nicotinamide” (emphasis added). This nicotinamide compound falls outside the scope of the nicotinamide ingredient listed in claim 3. Claim 3 limits the nicotinamide ingredient to “isonicotinamide”, 
    PNG
    media_image1.png
    135
    190
    media_image1.png
    Greyscale
, which does not encompass N-cyclopentyl nicotinamide, 
    PNG
    media_image2.png
    92
    207
    media_image2.png
    Greyscale
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For example, claim 14 may be amended as follows: The topical composition of claim 3, wherein the [[ingredient]] compound of formula I  is N-cyclopentyl nicotinamide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dufour US 3,822,277 in view of  Imai et al. US 2011/0123510A1 and Jacobsen et al. US 2001/0049382A1 as evidenced by ChemDraw Professional (Version 20.1, 2022)[Computer software] by PerkinElmer Informatics and as evidenced by Applicant’s Specification.
Dufour teaches pharmaceutical preparations containing optionally substituted compounds of the formula 
    PNG
    media_image3.png
    116
    348
    media_image3.png
    Greyscale
that “exert a long-lasting hypotensive action, free from secondary effects.” “[T]he substituted derivatives are particularly useful as diuretics, hypotensive agents, sedatives and as anorectic agents.” Examples of the substituted derivatives include 2-methyl-cyclopropyl nicotinamide, 
    PNG
    media_image4.png
    153
    304
    media_image4.png
    Greyscale
, and 2-ethyl-cyclopropyl nicotinamide, 
    PNG
    media_image5.png
    163
    298
    media_image5.png
    Greyscale
. See col. 1 ll. 15-31, col 2 ll. 20-21, col. 4 ll.55-56, and col. 6 ll. 15-17. The compounds, “which have perfect stability, may be formulated in any of the customary pharmaceutical forms”. Col. 5 ll. 4-6. Dufour does not teach topical forms of the compounds, such as creams, lotions, or emulsions.
Imai et al. teach topical forms comprising niacinamide and/or prodrugs thereof for modulating sleep. The compounds “can be formulated for any route of administration so long as the blood circulation system is available via that route,” such as topical route via transdermal administration. Claim 2 and paragraphs [0008] and [0057]. 
Imai et al. teach “[t]he dose or amount of the [] compound [] can vary according to a variety of factors such as, for example, the age, weight, sex, diet, route of administration, and the medical condition of the mammal.” “[I]t is well within the skill of the art to start doses of the compound(s) at levels lower than those required to achieve the desired therapeutic effect and to gradually increase the dosage until the desired effect is achieved.” Paragraphs [0051]-[0052].
Imai et al. do not teach a topical composition comprising between 0.001 to 10% by weight of niacinamide and/or a prodrug thereof.
Jacobsen et al. teach topical formulations of niacin and prodrugs thereof for transdermal delivery to a patient. Preferably, the formulation comprises 1-10% by weight niacin or niacin prodrug. The prodrug “preferably has a log P of from 0.5 to about 12”. Examples of topical forms include creams, lotions, shampoos, eye washes, balms, and soaps. “Suitable pharmaceutical vehicles will be used to prepare the transdermal formulations [], including petrolatum [sic], whitepsol ointment, various lotions, emulsion bases, creams, and the like.” See, e.g., claim 4 and paragraphs [0014], [0027]-[0028] and [0048].
A PHOSITA wishing to use pharmaceutical preparations containing compounds of the formula 
    PNG
    media_image3.png
    116
    348
    media_image3.png
    Greyscale
, such as  2-methyl-cyclopropyl nicotinamide, 
    PNG
    media_image4.png
    153
    304
    media_image4.png
    Greyscale
, or 2-ethyl-cyclopropyl nicotinamide, 
    PNG
    media_image5.png
    163
    298
    media_image5.png
    Greyscale
, would have found the teachings of Imai and Jacobsen to be instructive for making topical formulations comprising these compounds, which are prodrugs of niacin/niacinamide. A PHOSTA would have been motivated to make topical formulations with these compounds because Dufour teaches that they “have perfect stability, [and] may be formulated in any of the customary pharmaceutical forms” and Imai teaches a topical composition comprising a combination of niacinamide and a prodrug thereof. Furthermore, Jacobsen teaches using a range of 1-10% by weight of niacin or a prodrug thereof in topical forms, such as creams, lotions, and shampoos. According to Jacobsen, the prodrug “preferably has a log P of from 0.5 to about 12”. 2-Methyl-cyclopropyl nicotinamide and 2-ethyl-cyclopropyl nicotinamide have a theoretical logP of approximately 0.53 and 0.95, respectively, as predicted by ChemDraw. Since these compounds both fall within the preferred logP range of 0.5 to 12, a PHOSITA would have had a reasonable expectation that they could be successfully formulated using Jacobsen’s recipe for transdermal delivery to a patient. 
The combined teachings of the prior art render obvious the claims as follows:
Claim 1, a topical composition comprising 1-10% by weight of 
    PNG
    media_image4.png
    153
    304
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    163
    298
    media_image5.png
    Greyscale
, which are compounds of formula I, 
    PNG
    media_image6.png
    226
    259
    media_image6.png
    Greyscale
, wherein R is a cycloalkyl group having a total of 4 of 5 carbon atoms, respectively. The range 1-10% by weight falls within the claimed range of 0.001 to 10% by weight. The composition comprises a cosmetically acceptable base in the form of a cream, lotion or emulsion.
Regarding the new claim limitation “wherein the topical composition provides an antimicrobial benefit when applied to an external surface of a human body,” this limitation describes an intended use of the claimed composition and the “antimicrobial benefit” resulting from that intended use. Since the intended use does not carry any structural limitations, it does not further limit the structure of the claimed composition. Likewise, the antimicrobial properties do not convey any structural limitations and do not further limit the composition. In fact, the properties of the composition are inherent in its structure. As evidence of inherency, see the specification, which states the “compound of formula I has been found to provide antimicrobial benefit when applied to the human skin through generation of AMPs” (p. 3, ll. 1-2).
Claim 2, wherein the compound of formula I is2-ethyl-cyclopropyl nicotinamide, 
    PNG
    media_image5.png
    163
    298
    media_image5.png
    Greyscale
, wherein the cycloalkyl group has a total of 5 carbon atoms.
Claims 3-4, wherein the composition further comprises 1-10% by weight of niacinamide, which range falls within the claimed range of 0.001 to 10% by weight.
Claim 6, wherein the composition is a wash-off composition, such as shampoo.
Claim 7, wherein the composition is a leave-on composition, such as cream or lotion.

Allowable Subject Matter
Claim 14 is rejected under 35 USC 112(d), but is allowable over the prior art. The closest prior art is Registry Nos. 333430-06-1 and 1788767-86-1, which correspond to N-cyclopentyl nicotinamide, 
    PNG
    media_image7.png
    92
    199
    media_image7.png
    Greyscale
, and an HCl salt thereof, respectively. The Registry records do no teach a utility for the compounds nor a composition comprising 0.001 to 10% by weight of the compound, nor do they teach a composition in the form of a cream, lotion, gel or emulsion. See also US 2022/0087914A1 (Appl. No. 17/296,568), which teaches antimicrobial composition comprising 0.001 to 10% by weight of N-cyclopentyl nicotinamide in the form of a lotion or cream. See, e.g., claims 5-10. This reference does not have a qualifying prior art date.

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626